Citation Nr: 0307473	
Decision Date: 04/18/03    Archive Date: 04/24/03

DOCKET NO.  96-07 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for post-operative hallux valgus of the right great toe.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to March 
1953.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 1995 rating decision of the Oakland, 
California, Regional Office (RO) of the United States 
Department of Veterans' Affairs (VA).  In that decision, the 
RO granted service connection for residuals of a right foot 
bunionectomy, and assigned a disability rating of 0 percent, 
effective January 8, 1994.  In a May 1995 rating decision, 
the RO changed the rating to 10 percent, effective from the 
date of service connection.  The veteran has appealed the 
decisions, and is seeking a rating in excess of 10 percent 
for the disability residual to the right great toe surgery.

In a rating decision dated in June 2002, the RO denied 
entitlement to a total rating based on individual 
unemployability (TDIU).  In March 2003, the veteran's 
representative submitted a statement at the RO in which he 
disagreed with this denial of TDIU.  The RO has not issues a 
statement of the case in response to the notice of 
disagreement, and this issue must be remanded to the RO for 
the issuance of such a statement of the case.  38 U.S.C.A. 
§ 7105; see Manlincon v. West, 12 Vet. App. 238 (1999).


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  Since effective date of service connection, post-
operative hallux valgus of the veteran's right great toe has 
been manifested by metatarsophalangeal (MTP) joint pain and 
limitation of motion.

3.  Post-operative hallux valgus of the right great toe has 
not required frequent hospitalizations, and has not markedly 
interfered with the veteran's potential for employment.



CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for post-
operative hallux valgus of the right great toe have not been 
met; nor do the manifestations of that disorder warrant 
referral for consideration of an extraschedular rating.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.321(b)(1), 4.2, 
4.7, 4.10, 4.71a, Diagnostic Code 5280 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, and 5126 (West 2002); 38 C.F.R. § 3.102, 3.156, 3.159, 
and 3.326 (2002).  

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, including obtaining medical 
examinations or opinions if necessary.  VA is not required to 
provide assistance to a claimant, however, if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  See id.

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
that was not previously provided to VA, and is necessary to 
substantiate the claim.  As part of that notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See id.  The United States Court of Appeals for Veterans 
Claims (Court) has emphasized VA's duty to inform the 
claimant as to what evidence is needed and who is to obtain 
it.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The record shows that VA has met its duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim.  The veteran's claims file contains medical records, 
including the report of a January 2000 VA medical 
examination, addressing the condition of the veteran's right 
great toe and foot.  In May 1998, the Board remanded the 
right great toe rating issue for the development of 
additional relevant evidence.  That development has been 
completed, and the case has been returned to the Board.  The 
veteran has not reported the existence of any relevant 
evidence that is not associated with the claims file.

The record also shows that the veteran has received the 
notice required by the new law and regulations.  VA provided 
the veteran and his representative with the rating decisions 
dated in February 1995 and May 1995, an October 1995 
statement of the case (SOC), the May 1998 Board remand, and 
supplemental statements of the case (SSOCs) dated in June 
2000 and June 2002.  These documents together relate the law 
and regulations that govern the veteran's right great toe 
rating claim.  These documents list the evidence considered 
and the reasons for the determinations made regarding that 
claim.  In the May 1998 Board remand, and a June 1998 notice, 
VA informed the veteran and his representative of the type of 
evidence needed to support that claim, and indicated what the 
veteran should do toward obtaining such evidence, and what VA 
would do.


II.  Rating for Post-Operative Right Hallux Valgus

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  An evaluation of the level of disability 
present also includes consideration of the veteran's ability 
to engage in ordinary activities, including employment, and 
the effect of symptoms on the functional abilities.  
38 C.F.R. § 4.10.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002).

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  
38 C.F.R. § 4.2.  The Court held in Francisco v. Brown, 7 
Vet. App. 55, 58 (1994), that "[c]ompensation for service-
connected injury is limited to those claims which show 
present disability," and held: "Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance."  Subsequently, the 
Court has held that the above rule is not applicable to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability.  At 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

The veteran appealed both the 0 percent initial disability 
rating assigned for his right great toe disability in the 
February 1995 rating decision, and the revised initial 
disability rating of 10 percent assigned in the May 1995 
rating decision.  Therefore, the Board will consider the 
evidence for the entire period since January 8, 1994, the 
effective date of the grant of service connection, and will 
consider whether staged ratings are warranted.

Under the rating schedule, hallux valgus may be rated at 10 
percent if it has been operated upon, with resection of the 
metatarsal head, or if it is severe, and equivalent to the 
amputation of the great toe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5280.  The rating schedule does not provide a rating 
higher than 10 percent for hallux valgus.

In order to accord justice in an exceptional case, where the 
standards of the rating schedule are found to be inadequate 
to evaluate a disability, the RO is authorized to refer the 
case to the VA Chief Benefits Director or the Director of the 
VA Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  The 
governing criteria for such an award is a finding that the 
case presents such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  

In November 1993, the veteran had bilateral bunionectomy 
surgeries at a VA Medical Center (VAMC), to correct bilateral 
hallux abductor valgus.  In December 1993, he was readmitted 
with dehiscence, pain, and possible infection at the 
metatarsophalangeal (MTP) joint of the right great toe.  He 
underwent a second surgery to revise the bunionectomy and 
remove hardware.

In January 1994, the veteran sought compensation for a right 
foot disability claimed as resulting from treatment at the 
VAMC.  In the February 1995 rating decision, the RO granted 
compensation for residuals of the right bunionectomy under 
38 U.S.C.A. § 1151, which provides, under certain 
circumstances, compensation for disability resulting from VA 
medical treatment.

VA outpatient treatment records from 1994 forward reflect the 
veteran's reports of ongoing right foot pain.  In October 
1998, he was found to have painful hallux limitus in the 
right foot, secondary to degenerative joint disease, status 
post bunion surgery.  He was treated in 2000 for an ingrown 
toenail on the right great toe.

In response to VA inquiries, the United States Social 
Security Administration (SSA) wrote in February 1999 that the 
veteran received SSA benefits based on retirement, and that 
SSA had not addressed the issue of entitlement to benefits 
based on any medical disability.

On VA examination in January 2000, the veteran related having 
had problems with his right foot beginning during service, as 
a result of all the walking he did.  He reported a history of 
gradually increasing trouble with his lower extremities over 
the years.  He described a history of employment in the 1950s 
through 1970s as a hospital orderly, postal worker, janitor, 
and truck driver.  He indicated that he had not worked since 
1979, when he had developed problems with his back and his 
chest.  He noted having had bunionectomies in both feet in 
1993, with good results in the left foot, but ongoing 
problems in the right.

He reported that he currently had discomfort throughout his 
entire right foot, particularly at the MTP joint of the great 
toe.  He indicated that his toes were somewhat stiff.  He 
stated that he did not like to walk more than half a block 
because he became short of breath.  He was not sure how far 
he could walk before being limited by his right foot 
condition.  He reported that he had difficulty with stairs or 
inclines.  He indicated that he had used a cane since 1993, 
and used one most of the time.  He reported that he took pain 
medication for various problems, including chest and back 
pain as well as foot pain.

The examiner observed that the veteran walked slowly, but 
well without a limp.  He noted that the veteran used a cane, 
but could walk quite well without one.  Subtalar and midfoot 
motions were equal and full bilaterally.  The MTP joints of 
the great toes of both feet were mildly enlarged, and had 
nontender, well-healed scars.  There was callous between the 
metatarsal heads of the right great and second toes.  The 
right great toe was straight, without evidence of bunion, 
while the left great toe had a mild, nonsymptomatic bunion.  
The right MTP joint had 5 degrees of dorsiflexion and 10 
degrees of flexion, compared to 15 degrees of dorsiflexion 
and 25 degrees of flexion in the left MTP joint.  There was 
no significant pain or tenderness with movement of the right 
great toe.  X-rays of the right great MTP joint showed mild 
degenerative osteoarthritic changes. 

The examiner concluded that the veteran's right great MTP 
joint caused him difficulty walking and using stairs, and 
would probably cause problems with squatting.  He recommended 
that the veteran not be required to walk more than two blocks 
at a time, or use stairs more than once or twice a day.

Analysis

Medical records and the veteran's statements show that he has 
ongoing disability related to his right great toe, manifested 
by pain and limitation of motion.  However, the rating 
schedule does not provide for a rating in excess of the 
current 10 percent for the type and severity of disability he 
has at his right great toe.  

The manifestations of his right great toe disability have not 
been shown to warrant a rating in excess of 10 percent at any 
time since service connection took effect in 1994.  
Therefore, it is not appropriate to assign staged ratings.

The RO has not expressly noted the provisions of 38 C.F.R. 
§ 3.321(b)(1), regarding assignment of an extraschedular 
rating.  The Board has reviewed the record with those 
regulatory mandates and the related case law in mind.  Since 
the surgeries in 1993, the veteran has not required 
hospitalizations for his right foot disability.  While that 
disability places some limits on his mobility, the impairment 
has not been shown to markedly interfere with his employment.  
The record shows that he is retired.  The Board finds that 
there are no exceptional factors that render application of 
the regular schedular criteria impractical.  There is, 
therefore, no basis for referral of the case to the 
appropriate official for consideration of an extraschedular 
rating.



ORDER

Entitlement to a disability rating in excess of 10 percent 
for post-operative hallux valgus of the right great toe is 
denied.


REMAND

Because the veteran has submitted a notice of disagreement 
with regard to the issue of entitlement to TDIU, this case 
must be remanded in part for the following:

The RO should issue a statement of the 
case with regard to the issue of 
entitlement to TDIU.

Thereafter, if there is a substantive appeal with regard to 
the issue of entitlement to TDIU, the case should be returned 
to the Board, if otherwise in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

